CAMPBELL, District Judge.
This is a motion for a bill of particulars under Rule 12(e) of the Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c.
Under the Rules of Civil Procedure, motions for bills of particulars are not favored, unless it appears that the information demanded is necessary to enable the moving party to answer, or reply to, the pleading of the other party in that case.
Examination before trial, interrogatories and discovery, are the methods provided for obtaining general information that may be necessary to enable the party to properly prepare for trial.
Form 14 in the Appendix of Forms to the Federal Rules of Civil Procedure indicates quite clearly what should be allowed.
Demand 1, is allowed.
Demand 3, is allowed.
Demand 5, is allowed.
While the particularizations which were required by bills of particulars under the former practice have been done away with, it is still requisite, in order for the defendants in this case to answer, to know generally what were the acts of negligence on which plaintiff bases his claim.
From a reading of the complaint it would seem that in addition to a general charge of negligence, plaintiff has alleged other things, which would be properly included in the charge of negligence.
The complaint does not charge negligence and say in that relating to some particular form, but alleges negligence baldly, and then, further acts or omissions, as negligence.
The mere statement that the plaintiff was injured because the engine was derailed, does not charge any particular form of negligence, which is clearly contemplated by Form 14, hereinbefore referred to.
*274As I believe that a .proper answer to Demand 5 would necessarily include Demands 6 and 7, I will confine the requirement to that demand.
Demands 2, 4, 6 and 7 are denied. Demands 1, 3 and 5 are granted.